   8:20-cv-00490-RGK-PRSE Doc # 9 Filed: 01/04/21 Page 1 of 3 - Page ID # 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,                                           8:20CV490

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

MIKE FAHEY, Mayor of Omaha -
Nebraska; VERIZON, AT&T,
TRACPHONE, BOOST, T-MOBILE,
and MARK LLOYD, Decease,

                     Defendants.


      Plaintiff filed his pro se Complaint (Filing 1) on November 20, 2020, and has
been granted leave to proceed in forma pauperis. The court now conducts an initial
review of the Complaint to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2).

             I. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).
   8:20-cv-00490-RGK-PRSE Doc # 9 Filed: 01/04/21 Page 2 of 3 - Page ID # 26




       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                  III. DISCUSSION

       The court cannot identify any federal statutory or constitutional provision that
would give rise to plausible claim for relief against any named defendant or provide
subject matter jurisdiction under 28 U.S.C. § 1331. Nor can the court identify any
state statutory or constitutional provision, or any common law theory of recovery,
that would give rise to a plausible claim for relief if diversity jurisdiction might exist
under 28 U.S.C. § 1332 with respect to any defendant.

       The court has determined this action should be dismissed on initial review
because Plaintiff’s allegations are completely unintelligible and without a factual or
legal basis.1 See Denton v. Hernandez, 504 U.S. 25, 32-34 (1992) (court may dismiss
complaint of plaintiff proceeding in forma pauperis as frivolous and may disregard
clearly baseless, fanciful, fantastic, or delusional factual allegations); Jones v.
Norris, 310 F.3d 610, 612 (8th Cir. 2002) (dismissing complaint as frivolous and
stating that “[a] complaint is frivolous when it lacks an arguable basis in either law
or fact” (citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). Plaintiff will not be
granted leave to amend his Complaint because any such amendment would be futile.
See Silva v. Metro. Life Ins. Co., 762 F.3d 711, 719-20 (8th Cir. 2014) (district courts
can deny motions to amend when such amendments would be futile, such as claims


      1
         In a Memorandum and Order entered in this matter on December 17, 2020
(Filing 6), the court prospectively imposed filing restrictions on Plaintiff as a result
of the large number of pro se, in forma pauperis cases he has filed recently that were
dismissed as frivolous.

                                            2
   8:20-cv-00490-RGK-PRSE Doc # 9 Filed: 01/04/21 Page 3 of 3 - Page ID # 27




that are frivolous or could not withstand a 12(b)(6) motion to dismiss); Reuter v. Jax
Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013) (“frivolous claims are futile”).

                                 III. CONCLUSION

       Plaintiff’s Complaint is subject to preservice dismissal because it fails to state
a claim upon which relief may be granted, and is frivolous.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s Complaint (Filing 1) is dismissed without prejudice.

      2.     Judgment shall be entered by separate document.

      Dated this 4th day of January, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
